

116 HR 2900 IH: Railroad Employee Equity and Fairness Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2900IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Ms. Schakowsky (for herself, Mr. García of Illinois, Mr. Fitzpatrick, Mr. Payne, Mr. DeFazio, and Mr. Bacon) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo permanently exempt payments made from the Railroad Unemployment Insurance Account from sequestration under the Balanced Budget and Emergency Deficit Control Act of 1985.1.Short titlesThis Act may be cited as the Railroad Employee Equity and Fairness Act or the REEF Act.2.Treatment of payments from the Railroad Unemployment Insurance Account(a)AmendmentsSection 235 of the Continued Assistance to Rail Workers Act of 2020 (subchapter III of title II of division N of Public Law 116–260) is amended—(1)in subsection (b)—(A)by striking paragraphs (1) and (2); and(B)by striking subsection (a)— and inserting subsection (a) shall take effect 7 days after the date of enactment of the Continued Assistance to Rail Workers Act of 2020.; and(2)by striking subsection (c). (b)ApplicabilityThe amendments made by subsection (a) shall apply as if enacted on the date before the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates. 